 



Exhibit 10.1
D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P.
745 5th Avenue, 18th Floor
New York, New York 10151
September 19, 2007
PRC Williston LLC
777 Post Oak Blvd.
Suite 910
Houston, Texas 77056
Attention: Wayne P. Hall, Chief Executive Officer

Re:   Credit Agreement dated as of February 16, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
PRC Williston LLC (the “Borrower”) D. B. Zwirn Special Opportunities Fund, L.P.,
as Administrative Agent (“Administrative Agent”) and the financial institutions
that are or may become lenders thereunder (“Lenders”).

Ladies and Gentlemen:
     Reference is hereby made to the Credit Agreement for all purposes. Any
capitalized term used herein that is not defined herein shall have the meaning
attributed to it in the Credit Agreement. Unless otherwise noted herein, all
references to sections herein shall refer to sections in the Credit Agreement.
Borrower has requested that the Lenders and the Administrative Agent extend the
date of the prepayment of the Loans required pursuant to Section 9.23 and has
further requested that the Lenders and Administrative Agents provide an
additional $7,400,000 (“Additional Capital”) of funding, $5,400,000 of which to
be used to fund Borrower’s operations in North Dakota as further described on
Schedule 1 attached hereto and 2,000,000 to fund general corporate purposes.
Administrative Agent and the Lenders agree to extend the date that any
prepayment required under Section 9.23 is due until November 30, 2007
(“Repayment Date”) and to advance the Additional Capital subject to the terms of
this Letter Agreement.
     In consideration for extending the prepayment date provided for in
Section 9.23 and for providing the Additional Capital, Borrower agrees to pay to
the Administrative Agent for the ratable benefit of the Lenders fees comprised
of $125,000 (“Postponement Fee”) plus $500,000 (“Bridge Commitment Fee”). Such
Postponement Fee and Bridge Commitment Fee shall be deemed to be earned and
payable as of the date of this Letter Agreement. Borrower will pay to the
Administrative Agent the Postponement Fee and the Bridge Commitment Fee on the
date of this Letter Agreement and Lenders agree that they will make an advance
to the Borrower under the Credit Agreement, which will be a Loan for all
purposes under the Credit Agreement, in order for the Borrower to pay the
Postponement Fee and the Bridge Commitment Fee. In

 



--------------------------------------------------------------------------------



 



addition to the $5,000,000 Borrower is required to pay under Section 9.23,
Borrower also agrees to prepay an additional $2,000,000 of the Additional
Capital pursuant to Section 9.23 (a total of $7,000,000) as amended by this
Letter Agreement. The prepayment of the Loans required under Section 9.23 shall
be made through a payment outside of the waterfall payments provided for in
Article VI of the Credit Agreement. Such prepayment that is required under
Section 9.23 will come from a capital contribution of the holders of the Equity
Interest of the Borrower and will be in addition to and not in substitution of
any payments under Article VI of the Credit Agreement. Failure to make the
prepayment required by Section 9.23 by the Repayment Date shall constitute an
Event of Default under Credit Agreement. This Letter Agreement shall be deemed a
Loan Document for all purposes.
     Except for the waivers and extensions as specifically provided for herein,
Borrower acknowledges and agrees that there are no other amendments,
modifications or waivers with respect to the Credit Agreement and that the
Credit Agreement remains in full force and effect as originally entered into.
This Letter Agreement shall be deemed a Loan Document for all purposes.
[Remainder of Page Intentionally Left Blank.]

 



--------------------------------------------------------------------------------



 



     If the foregoing is acceptable to you please indicate your acknowledgement
and agreement to the terms and provisions of this Letter Agreement by executing
this Letter Agreement in the space provided below.

                      Sincerely,
 
                    D.B. ZWIRN SPECIAL OPPORTUNITIES
FUND, L.P., as Administrative Agent
 
           
 
      By:   D.B. Zwirn Partners, LLC, its
general partner
 
           
 
      By:   /s/ David C. Lee
 
           
 
      Name:   David C. Lee
 
           
 
      Title:   Authorized Signatory
 
           
 
            AGREED TO AND ACCEPTED
THIS 19th DAY OF SEPTEMBER, 2007:        
 
            PRC WILLISTON LLC        
 
           
By:
  /s/ Donald L. Kirkendall        
 
           
Name:
  Donald L. Kirkendall        
 
           
Title:
  President        
 
           

 



--------------------------------------------------------------------------------



 



Schedule 1

      Amount   Purpose
 
   
$1,320,000
  Completion of water injection wells
 
   
1,760,000
  Shorter term capital for development of Borrower’s Oil and Gas Properties
 
   
1,820,000
  Longer term capital for development of Borrower’s Oil and Gas Properties
 
   
500,000
  Payment of development costs incurred by Borrower but not funded by Lenders

 